Department of Health & Human Services
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid, CHIP, and Survey & Certification
SMDL# 10-009

June 21, 2010

Re: Public Assistance Reporting Information System (PARIS)
Dear State Medicaid Director:
This letter provides guidance on implementing requirements pertaining to Section 3 of the
Qualifying Individual (QI) Program Supplemental Funding Act of 2008 (the QI Funding Act).
This law amended section 1903(r) of the Social Security Act (the Act) to require that States have
eligibility determination systems that provide for data matching through the Public Assistance
Reporting Information System (PARIS) project or any successor system. PARIS is a system for
matching data from certain public assistance programs, including State Medicaid programs, with
selected Federal and State data for purposes of facilitating appropriate enrollment and retention
in public programs. This provision took effect on October 1, 2009.
Background
Initiated in 1993, PARIS is a set of computer matches which enables State public assistance
agencies (SPAAs) and Federal agencies to share information about applicants for and recipients
of certain benefits. The project allows participating SPAAs to exchange their previous quarter’s
eligibility files for the Temporary Assistance for Needy Families (TANF), Supplemental
Nutrition Assistance Program (SNAP), and Medicaid programs. Federal agencies such as the
Department of Defense (DoD) and the Department of Veterans Affairs (VA) have likewise
signed agreements to participate in PARIS.
State public assistance agencies enroll in PARIS and sign one or more matching agreements
which permit them to participate in quarterly matches of client eligibility and enrollment data
files. Under those agreements, in the months of February, May, August, and November of each
year, SPAA applicant and recipient data files are transmitted to the DoD Defense Manpower
Data Center. There, the data files are processed and the results transmitted to participating
SPAAs.
PARIS is governed by a Board of Directors consisting of participating member States and the
PARIS Project Director. The Board supports SPAAs in developing plans, processes, techniques,
and activities to maximize the technical abilities of systems and staff participating in PARIS.

Page 2 – State Medicaid Director
Effective October 1, 2009, based on the provisions of the QI Funding Act, all States are required
to sign an agreement to participate in PARIS as a condition of receiving Medicaid funding for
automated data systems (including the Medicaid Management Information System). Prior to
passage of the QI Funding Act, participation in the PARIS project was voluntary. PARIS is still
a voluntary program with respect to SNAP and TANF.
States can use the PARIS data match to ensure that individuals enrolled in Medicaid or other
public assistance benefits in one State are not receiving duplicate benefits based on simultaneous
enrollment in the Medicaid program or other public benefit programs in another State. In certain
circumstances, PARIS may also be used as a tool to identify individuals who have not applied
for Medicaid coverage, but who may be eligible based on their income.
States may choose to match their SPAA data against other States’ Medicaid, TANF, and/or
SNAP program data through the PARIS interstate match. The interstate match can also provide
States with information about applicants for and recipients of workers’ compensation and child
care benefits. States may also participate in one or more matches with Federal agency data (e.g.,
data provided by the VA or DoD).
The VA match provides States with information on the eligibility of SPAA applicants and
recipients for benefits under the Federal Veterans’ programs. For example, the Washington State
Department of Social and Health Services documented Medicaid program savings of $8.2
million during State fiscal years 2006 through 2009, which resulted from the use of PARIS in
identifying veterans and their dependents and appropriate public assistance and VA benefits for
which they are eligible.
In order to demonstrate compliance with the new requirements in section 1903(r) of the Act,
each State must amend its Medicaid State plan to document its participation in PARIS. For your
convenience, until a State plan preprint page is approved through the Paperwork Reduction Act
process, we are enclosing a template that States may with to use for such a State plan
amendment. The template would add a subsection “c” to Part 4.32, “Income and Eligibility
Verification System,” and would amend Enclosure #2, Section 4.32(c) by adding the following
language:
The State has an eligibility determination system that provides for data matching through
the Public Assistance Reporting Information System (PARIS), or any successor system,
including matching with medical assistance programs operated by other States. The
information that is requested will be exchanged with States and other entities legally
entitled to verify title XIX applicants and individuals eligible for covered title XIX
services consistent with applicable PARIS agreements.

Page 3 – State Medicaid Director
Thank you for your attention this matter. We look forward to our continuing work together to
assure that the Medicaid program operates at the highest level of integrity while also ensuring
that individuals who are eligible for Medicaid/CHIP and other public programs have the
opportunity to enroll and receive needed services. If you have any questions about the PARIS
system, please contact Mr. George Patterson, at 410-786-4609 or
george.patterson@cms.hhs.gov.
Sincerely,
\s\
Cindy Mann
Director
Enclosure
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health
Ann C. Kohler
NASMD Executive Director
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Governors Association
Matt Salo
Director of Health Legislation
National Governors Association
Debra Miller
Director for Health Policy
Council of State Governments
Christine Evans, M.P.H.
Director, Government Relations
Association of State and Territorial Health Officials
Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy

Page 4 – State Medicaid Director
DRAFT

DRAFT

DRAFT

STATE PLAN UNDER TITLE XIX OF THE SOCIAL SECURITY ACT

State:____________________________
Transmittal Number:

Medical Assistance Program

Effective:

4.32 Income and Eligibility Verification System
The Medicaid agency has established a system for income and eligibility verification in
accordance with the requirements of 42 CFR 435.940 through 435.960. (Section 1137 of the
Act and 42 CFR 435.940 through 435.960)
(c) ATTACHMENT 4.32-A describes in accordance with 42 CFR 435.948(a)(6) the
information that will be requested in order to verify eligibility or the correct payment
amount and the agencies and the State(s) from which that information will be requested.
The State has an eligibility determination system that provides for data matching through
the Public Assistance Reporting Information System (PARIS), or any successor system,
including matching with medical assistance programs operated by other States. The
information that is requested will be exchanged with States and other entities legally
entitled to verify title XIX applicants and individuals eligible for covered title XIX
services consistent with applicable PARIS agreements.

OMB Approval Number:

Revision Number:

